EXHIBIT 10.33

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

UNITY TECHNOLOGIES SOFTWARE LICENSE AGREEMENT

This Software License Agreement (this “Agreement”) is entered into and made
effective as of October 29, 2012 (the “Effective Date”), by and between Unity
Technologies ApS, a Danish corporation with its principal place of business at
Vendersgade 28, DK-1363, Copenhagen, Denmark (“UTECH”), and Glu Mobile Inc., a
Delaware corporation with its principal place of business at 45 Fremont Street,
Suite 2800, San Francisco, CA 94105 (“CUSTOMER”).

 

1. Definitions.

1.1 “Affiliate” means an entity which controls, is controlled by or is under
common control with a party hereto, where “control” means the power to control
the composition of the board of directors of the relevant party (whether by
contract, corporate law or other means), or the possession of more than half of
the voting equity share capital of the relevant party, or the ability to
consolidate such company’s financial statements with those of such party in
accordance with generally accepted accounting principles.

1.2 “CUSTOMER Modifications” means modifications to the Unity Source Code made
by CUSTOMER by exercising its rights under Section 2.1.

1.3 “Prior Agreement” means the Software License Agreement by and between UTECH
and CUSTOMER or its Affiliates entered into and effective as of March 23, 2011.

1.4 “Title” means one of CUSTOMER’s or its Affiliates’ products for which
CUSTOMER or its Affiliates wishes to use the Unity Products, including
Customers’ updates to such Title whether made during or after the Term (as
defined below in Section 7.1 of this Agreement). For the avoidance of doubt,
CUSTOMER’s use of the Unity Products after the Term shall be in accordance with
Section 7.3 hereof.

 

1.5 “Unity Object Code” means the binary object code based on the source code
for Unity Products.

1.6 “Unity Product(s)” means each of (i) UTECH’s 3D development editor and
engine software offerings incorporated into (a) Unity Pro and (b) Unity Pro
add-on products that are identified and described in Exhibit A, and (ii) Unity
Web Player, each as identified and defined in Exhibit A and all Updates thereto.

 

1.7 “Unity Source Code” means the source code for [*].

 

1.8 “Unity Source Code for PC/MAC” means the source code for Unity Pro for
PC/MAC [*].

1.9 “Updates” means interim Unity Source Code and Unity Object Code, as
applicable, software releases and error correction releases of the Unity
Product, or parts thereof, which fix or correct known problems, but which do not
provide the substantial feature enhancements which would be included in an
upgrade or new version of the Unity Product (e.g., going from v. 4.0 to 4.1 or
adding a software patch or bug fix that does not change the version number).

 

1.10 “Upgrade” means an upgrade to the Unity Products [*].

1.11 “UTECH Marks” means the name “UNITY,” as well as all other trademarks,
service marks, logos or trade names used by UTECH to identify itself and/or its
products and services during the Term (as defined below in Section 7.1 of this
Agreement).

CONFIDENTIAL

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

2. License Grant.

2.1 Unity Source Code Licenses. Subject to payment of the applicable license
fees set forth in Exhibit C and subject to the terms and conditions of this
Agreement, for the duration of the Term (as defined below in Section 7.1 of this
Agreement), UTECH grants to CUSTOMER a limited, worldwide, non-exclusive,
non-transferable, non-sublicensable (except as permitted herein) license to
(a) use, reproduce and modify the Unity Source Code to create CUSTOMER
Modifications (also known as “derivative works” under U.S. copyright law),
(b) to use and reproduce CUSTOMER Modifications, and (c) use and reproduce the
Unity Source Code, each such license for the sole purposes of the creation,
publication and distribution of CUSTOMER’s or its Affiliates’ Titles for the
applicable platforms and environments specifically identified on Exhibit B and
for no other purpose or products. For the avoidance of doubt, [*].

2.2 Object Code License. Subject to payment of the applicable license fees set
forth in Exhibit C and subject to the terms and conditions of this Agreement,
UTECH grants CUSTOMER and its Affiliates a limited, worldwide, non-exclusive,
non-transferable, non-sublicensable (except as permitted herein), perpetual
license to use and reproduce (a) the Unity Object Code, whether provided by
UTECH (i.e., the Unity Products) or as the result of CUSTOMER’s compiling
efforts during the Term (i.e., object code of the Unity Source Code), to the
licensed Unity Products, and (b) CUSTOMER Modifications, in object code only, as
compiled by CUSTOMER or its Affiliates, for the sole purposes of the creation,
publication and distribution of CUSTOMER’s Titles for the applicable platforms
and environments specifically identified on Exhibit B and for no other purpose
or products. CUSTOMER may distribute the runtime portion of the Unity Products
(less the Unity Web Player) solely as embedded or incorporated into the Titles
and solely to third parties to whom CUSTOMER or its Affiliates licenses or sells
the Titles pursuant to an agreement that is equally protective of UTECH and its
licensors as this Agreement. For the avoidance of doubt, iOS Pro, Android Pro,
and Team License (as such term is defined in Exhibit A) add-on licenses must be
purchased for each individual that requires access to such tools, in addition to
the Unity Pro license.

2.3 Unity Pro Seat License Required For Each Developer. Use of the Unity
Products is limited to the number of applicable seat licenses purchased for each
individual using the Unity Products. For clarity, and unless otherwise agreed in
writing, a single license (or seat) means the right for a designated individual
user to use the applicable Unity Product on one computer; provided that such
Unity Product may be installed on a second computer for sole use by the same
individual user associated with that license (or seat). CUSTOMER and its
Affiliates may not use the free version of the Unity Products as a substitute
for purchasing Pro licenses for such Unity Products; provided, however, that
CUSTOMER shall be provided 30-day trial versions of the relevant Unity Products
upon reasonable request.

2.4 Copy Protection. CUSTOMER agrees that the copy protection and license key
code components of the Unity Editor product may not be modified, changed or
circumvented in any way. CUSTOMER may not under any circumstances distribute the
Unity Source Code, CUSTOMER Modifications or the Unity Object Code as a
standalone program either alone, with its Titles or otherwise to any third
parties, except as otherwise permitted by Section 2.6 of this Agreement.

2.5 Restrictions; CUSTOMER Requirements. CUSTOMER acknowledges that the Unity
Products contain trade secrets of UTECH, its Affiliates, and its licensors, and,
in order to protect such trade secrets and other interests that UTECH, its
Affiliates and its licensors may have in the Unity Products, except to the
extent expressly authorized above in Section 2.1 above, CUSTOMER agrees not to
modify, reverse engineer, decompile or disassemble the Unity Products or permit
a third party to do any of the foregoing. Except as expressly provided in
Section 2.6 below, CUSTOMER shall not distribute sell, sublicense or otherwise
transfer the Unity Products. CUSTOMER will comply with (i) all laws and
regulations applicable to CUSTOMER’s use of Unity Products and, (ii) in all
material respects, with all laws and regulations applicable to CUSTOMER’s
creation and/or commercialization of each Title.

2.6 Third Party Contractors. The parties recognize that CUSTOMER and its
Affiliates may, from time to time during the Term (as defined below in
Section 7.1), utilize third-party developers for the testing, development, and
operation (with respect to online services) of certain Titles (collectively,
“Subcontracted Services”). The rights granted to CUSTOMER and its Affiliates in
Sections 2.1-2.2 above include the right to sublicense such rights and licenses
to the applicable Unity Products to its appointed third-party developers and to
transfer the Title development, testing and/or operation to such appointed
third-party developers for the sole purpose of having such third-party
developers provide the Subcontracted Services to CUSTOMER and its Affiliates.
CUSTOMER is responsible for ensuring that such third-party developers enter into
an agreement that will obligate them to comply with the terms and conditions of
this Agreement. Such agreement between CUSTOMER or one of its Affiliates and
each third-party developer will provide in particular that the

 

CONFIDENTIAL

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

2



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

licenses, materials and rights applicable to the Unity Products granted therein
will be used solely by the third-party developers for the Subcontracted Services
and that all embodiments of the Unity Product will be returned to CUSTOMER or
one of its Affiliates upon completion or other termination of such Subcontracted
Services. Further, it is agreed and understood that any third party developers
who have not already purchased Unity Products for use in development for
CUSTOMER’s Titles must have licenses to Unity Products in order to provide
Subcontracted Services, and therefore shall be required to either (i) purchase
licenses to Unity Products, or (ii) have licenses to Unity Products provided to
them by CUSTOMER via CUSTOMER’s sublicensing rights set forth in this
Section 2.6 (and CUSTOMER shall acquire or transfer such licenses to them).
CUSTOMER shall be responsible for its subcontractors’ compliance with all the
terms and conditions of this Agreement or any breach thereof.

 

2.7 CUSTOMER Modifications. CUSTOMER agrees to deliver to UTECH all CUSTOMER
Modifications it creates. [*]

2.8. UTECH Ownership; CUSTOMER OWNERSHIP. [*] UTECH and its Affiliates own all
right, title and interest in and to the Unity Products and associated
documentation or confidential information and reserves all rights and licenses
in and to the Unity Products not expressly granted to CUSTOMER or its Affiliates
under this Agreement. CUSTOMER’s rights in the Unity Products are limited to
those expressly granted in this Agreement. CUSTOMER and/or its Affiliates own
all right, title and interest in and to the Titles [*] associated documentation
or confidential information and reserves all rights and licenses in and to the
Titles [*] not expressly granted to UTECH or its Affiliates under this
Agreement.

2.9 Copyright Notice. CUSTOMER shall not remove, alter or otherwise modify any
copyright, trademark or other notices of proprietary interest contained in the
Unity Products, Unity Source Code and documentation. CUSTOMER shall provide the
following attribution credit clearly visible on a page easily accessible by
Title end users, such as the “About” page, within all CUSTOMER Titles that
utilize the Unity Products: “This program was created using Unity [*]. Portions
of this program © 2005-2012 Unity Technologies.” or “This program was created
using Unity [*]. Portions of this program © 2005-2012 Unity Technologies.” as
may be applicable.

2.10 Bankruptcy. The parties hereby acknowledge and agree that, in the event of
the bankruptcy of UTECH, the licenses granted to CUSTOMER and its Affiliates in
this Agreement constitute a “license of intellectual property” and shall be
subject to Section 365(n) of the United States Bankruptcy Code, and that
CUSTOMER and its Affiliates shall be entitled to all rights and benefits of such
Section 365(n) in accordance with its terms and conditions. For the avoidance of
doubt, CUSTOMER and its Affiliates have no obligation to use the Unity Products.

 

3. Support and Updates.

3.1 Enterprise Support. Subject to payment of the applicable license fees set
forth in Exhibit C and subject to the terms and conditions of this Agreement,
UTECH shall provide CUSTOMER and its Affiliates with enterprise level support
during the Initial Term (as defined in Section 7.1 of the Agreement) in
accordance with the terms set forth in Exhibit D.

3.2 Updates. In the event that UTECH makes Updates to the Unity Products
(including, but not limited to, the Unity Object Code) generally available
during the Term (as defined below in Section 7.1), UTECH will make such Updates
available to CUSTOMER and its Affiliates at no additional charge and will
deliver such Updates to CUSTOMER and its Affiliates at least as often as UTECH
commercially releases such Updates. For the avoidance of doubt, CUSTOMER’s and
its Affiliates’ right to receive Updates hereunder does not include any custom
additions to the Unity Product developed by UTECH, unless such additions are
made commercially available to all UTECH customers as an Update. Other than as
set forth in Section 3.3 below, new versions or upgrades are not included with
any licenses.

3.3 Upgrades. During the Term (as defined below in Section 7.1) of this
Agreement, UTECH will make commercially reasonable efforts to deliver to
CUSTOMER Upgrades for all of the Unity Products previously licensed pursuant to
the Prior Agreement, including, if applicable, Unity Source Code, within fifteen
(15) days of such Upgrades becoming generally and commercially available to
UTECH’s licensees. Upon delivery of such Upgrades for the previously licensed
Unity Products, the Prior Agreement shall be superseded by this Agreement with
respect to the Unity Products and Unity Source Code licensed therein, and shall
have no further force or effect; such Upgrades and Unity Products shall be
governed by the provisions of this Agreement. To the extent Unity Products
delivered to CUSTOMER during the Term are not the [*], UTECH will make
commercially reasonable efforts to deliver the Upgrades within fifteen (15) days
of such Upgrades becoming generally and commercially available to UTECH’s
licensees.

 

CONFIDENTIAL

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

3



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

3.4 Connectivity. The Unity Products may make Internet connections to remote
servers to (i) check for Updates; (ii) provide anonymous usage statistics used
by UTECH to improve the Unity Products; and (iii) validate license keys and
confirm compliance with the terms of this Agreement.

3.5 Unity Source Code for PC/MAC. CUSTOMER acknowledges and agrees that, while
CUSTOMER [*] CUSTOMER has [*]. Notwithstanding the foregoing, [*] in accordance
with the terms in the Enterprise Support Agreement set forth in Exhibit D, [*]
in accordance with the terms of Exhibit D, CUSTOMER may [*].

 

4. Confidentiality.

4.1 Confidential Information. For purposes of this Agreement “Confidential
Information” means: (a) the Unity Products and the intellectual property
embodied therein; (b) the intellectual property embodied in the software of any
Title or any other proprietary CUSTOMER source code or source code of a CUSTOMER
Affiliate disclosed to UTECH; (c) any non-public data or information disclosed
by one party or its Affiliates (the “Discloser”) to the other party or its
Affiliates (the “Recipient”) that is marked “confidential” or “proprietary” at
the time of disclosure or which the Recipient should reasonably know to be
confidential given the nature of the data or information and the circumstance of
disclosure; and (d) the specific terms and conditions of this Agreement.

4.2 Exceptions. The obligations set forth in Section 4.3 will not apply to any
information that: (a) is or becomes generally known to the public through no
fault of or breach of this Agreement by the Recipient; (b) is rightfully known
by the Recipient at the time of disclosure without an obligation of
confidentiality; (c) is independently developed by the Recipient without use of
the Discloser’s Confidential Information; or (d) is rightfully obtained by the
Recipient from a third party without restriction on use or disclosure. In
addition, either party may disclose a copy of this Agreement or the specific
terms and conditions set forth herein in the event such information is required
to be disclosed by a competent legal or governmental authority or the rules of
the Securities and Exchange Commission or The NASDAQ Stock Market, provided that
(i) the party subject to such disclosure requirement (A) gives the other party
prompt written notice of such requirement prior to the disclosure, (B) provides
the party that is not subject to the disclosure requirement with a reasonable
opportunity to review and provide input on any materials that are submitted to
such competent legal or governmental authority, the Securities and Exchange
Commission or The NASDAQ Stock Market, and (C) uses its commercially reasonable
efforts to obtain an order protecting the Agreement or the redacted portions
thereof from public disclosure to the greatest degree reasonably possible under
the circumstances or, if permitted by the rules of the competent legal or
governmental authority, the Securities and Exchange Commission or The NASDAQ
Stock Market, gives the Discloser a reasonable opportunity to seek a protective
order or equivalent, and (ii) all information related to pricing is redacted
from the Agreement prior to disclosure, provided that the party not subject to
the disclosure requirement understands that the party that is subject to the
disclosure requirement cannot guarantee whether such competent legal or
governmental authority, the Securities and Exchange Commission or The NASDAQ
Stock Market will ultimately permit such pricing information to be redacted.

4.3 Obligations. Except as expressly permitted by this Agreement, during the
Term (as defined below in Section 7.1) of this Agreement, the Recipient will:

(a) not disclose the Discloser’s Confidential Information except (i) to the
employees or contractors of the Recipient to the extent that they need to know
that Confidential Information for the purpose of performing the Recipient’s
obligations under this Agreement, and who are bound by confidentiality terms
with respect to that Confidential Information, which terms are no less
restrictive than those contained in this Section 4.3; or (ii) as required to be
disclosed by law, to the extent required to comply with that legal obligation,
provided that the Recipient will promptly notify the Discloser of such
obligation;

(b) use the Discloser’s Confidential Information only for the purpose of
performing Recipient’s obligations and/or exercising Recipient’s rights under
this Agreement; and

 

CONFIDENTIAL

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

4



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

(c) use commercially reasonable care in handling and securing the Discloser’s
Confidential Information, and employ reasonable data security measures that the
Recipient ordinarily uses with respect to protecting its own confidential
information of similar nature and importance from disclosure.

4.4 Return of Confidential Information. Except as otherwise expressly provided
in this Agreement, the Recipient will return to the Discloser, and destroy or
erase all of the Discloser’s Confidential Information in tangible form, upon the
expiration or termination of this Agreement, and the Recipient will promptly
certify in writing to the Discloser that it has so erased or destroyed such
Confidential Information.

 

5. Fees.

5.1 Fees. In consideration for the licenses granted and for the provision of
Updates and Upgrades by UTECH to CUSTOMER and its Affiliates hereunder, CUSTOMER
agrees to pay the License Fees set forth and further defined in Exhibit C .
CUSTOMER may order additional licenses by executing and delivering to UTECH a
quote or other mutually agreed order form to UTECH. This Agreement shall govern
the payment of all such orders, and nothing contained in CUSTOMER’s quote, order
or other communication shall in any way modify this Agreement; provided,
however, that all licenses granted by virtue of a CUSTOMER order placed by
CUSTOMER and accepted by UTECH during the Term (as defined below in Section 7.1)
of this Agreement shall be subject to all provisions of this Agreement. UTECH
shall invoice CUSTOMER for such License Fees and for the fees applicable to
additional licenses granted to CUSTOMER during the Term (as defined below in
Section 7.1) and CUSTOMER shall pay all invoices no later than thirty (30) days
from receipt of an invoice.

5.2 Verification. UTECH may, upon reasonable suspicion that CUSTOMER has
violated either (a) one or more of the use restrictions of the licenses granted
under Sections 2.1, 2.2, or (2.6 in the case of Subcontracted Services) or
(b) the provisions of Sections 2.3, 2.4 or 2.5 (or 2.6 in the case of
Subcontracted Services) of this Agreement and with fifteen (15) business days’
prior written notice, access CUSTOMER’s facilities and computer systems for the
sole purpose of reviewing and verifying CUSTOMER’s compliance with the relevant
material terms of this Agreement. Such verification processes shall, to the
extent reasonably possible, occur during times other than CUSTOMER’s business
hours and be minimally intrusive to CUSTOMER so as to allow CUSTOMER’s business
operations to continue uninterrupted during the verification process. In the
event CUSTOMER has not paid for all Unity Products then in use by CUSTOMER or
additional licenses for platforms on which Titles have been deployed are
required for CUSTOMER’s compliance with the relevant material terms of this
Agreement, CUSTOMER shall pay UTECH’s resulting invoice in accordance with the
provisions of Section 5.1 above.

5.3 Tax. CUSTOMER will pay all amounts due under this Agreement in U.S.
currency. All fees payable under this Agreement are net amounts and are payable
in full, without deduction for taxes or duties of any kind. CUSTOMER will be
responsible for, and will promptly pay, all taxes and duties of any kind
(including but not limited to sales, use and withholding taxes) associated with
this Agreement or CUSTOMER’s receipt or use of the Unity Products, except for
taxes based on UTECH’s net income. In the event that UTECH is required to
collect any tax for which CUSTOMER is responsible, CUSTOMER will pay such tax
directly to UTECH. If CUSTOMER pays any withholding taxes that are required to
be paid under applicable law, CUSTOMER will furnish UTECH with written
documentation of all such tax payments, including receipts.

5.4 Unity Accounts Receivable. All CUSTOMER payments will be sent to UTECH’s
accounts receivable at the following addresses:

Check Payments

Unity Technologies ApS

345 Broadway Street, Suite 200

San Francisco, CA 94133

Attn: Accounts Receivable

 

CONFIDENTIAL

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

5



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

Wire Payments

[*]

ABA number (routing number): [*]

SWIFT: [*]

Account number: [*]

Account: Unity Technologies ApS

 

6. Marketing and Branding.

6.1 Publicity. Neither party shall, without the prior written consent of the
other party, issue any press release or other publicity relating to this
Agreement, the other party or the relationship between the parties.
Notwithstanding the foregoing, during the Term, UTECH may use CUSTOMER’s name in
its customer lists and web site, and may list and display CUSTOMER’s names of
Titles, along with screenshots and marketing materials provided by CUSTOMER to
UTECH on UTECH’s web site upon public release of each Title. CUSTOMER shall use
commercially reasonable efforts to provide screenshots and marketing materials
reasonably requested by UTECH within fifteen (15) days of such request.

6.2 Branding. [*] Any use of a UTECH Mark by CUSTOMER must correctly attribute
ownership of such mark to UTECH and must be in accordance with applicable law
and UTECH’s then-current trademark usage guidelines, if applicable. CUSTOMER
hereby grants to UTECH and its Affiliates a non-exclusive, non-transferable
license, during the Term (as defined below in Section 7.1), to use the
CUSTOMER’s marks solely in connection with Section 6.1 above and any additional
branding initiatives that the parties may mutually agree upon in writing. Any
use of a CUSTOMER’s mark by UTECH must correctly attribute ownership of such
mark to CUSTOMER and must be in accordance with applicable law and CUSTOMER’s
then-current trademark usage guidelines, if applicable, or as otherwise approved
in advance by CUSTOMER in writing. CUSTOMER acknowledges and agrees that UTECH
owns the UTECH Marks and that any and all goodwill and other proprietary rights
that are created by or that result from CUSTOMER’s use of a UTECH Mark hereunder
inure solely to the benefit of UTECH, and likewise, UTECH acknowledges and
agrees that CUSTOMER owns CUSTOMER’s marks and that any goodwill and other
proprietary rights that are created by or result from UTECH’s use of the
CUSTOMER marks inures solely to the benefit of CUSTOMER. Therefore, neither
party will at any time contest or aid in contesting the validity or ownership of
any mark belonging to the other party or take any action in derogation of the
owning party’s rights therein, including, but not limited to, applying to
register any trademark, trade name or other designation that is confusingly
similar to any marks belonging to the other party.

 

7. Term and Termination.

7.1 Term. This Agreement will commence on the Effective Date and will continue
in effect for a period of two (2) years (the “Initial Term”), unless this
Agreement is earlier terminated pursuant to Section 7.2. Upon expiration of the
Term, [*] by providing UTECH at least thirty (30) days prior written notice [*]
the “Term.” CUSTOMER acknowledges and agrees that each [*] shall not include
Enterprise Support set forth in Section 3.1 and further detailed in Exhibit D.

7.2 Termination. Either party may terminate this Agreement at any time upon
written notice to the other party if the other party breaches any material term
hereof and fails to cure such breach within thirty (30) days after receiving
written notice of such breach from the non-breaching party.

7.3 Effects of Termination. Upon expiration of the Term, CUSTOMER and its
Affiliates shall cease all use of the Unity Source Code and will promptly
permanently delete or destroy all copies of the Unity Source Code and so certify
in writing. CUSTOMER and its Affiliates may continue to use any fully paid up
licenses for the Unity Products in Unity Object Code form after the expiration
of the Term. Thus such expiration shall have no effect on CUSTOMER’s Titles
whether such Titles were released during the term of the Prior Agreement or
during the Term or on CUSTOMER’s ability to support the same, provided that
CUSTOMER’s support of its Titles does not imply any right to use or access to
the Unity Source Code after the Term. Notwithstanding the foregoing, in the case
of termination of this Agreement by UTECH for an uncured material breach by
CUSTOMER of Sections 2.1-2.6, 4, or 5.1 of this Agreement (to the extent
CUSTOMER is able to take commercially reasonable steps to cure such breach),
CUSTOMER will immediately cease all use of the Unity Source Code and all Unity
Products in Unity Object Code form, and will promptly return to UTECH,
permanently delete and/or destroy any copies of the Unity Source Code and Unity
Object Code and so certify in writing. All payable amounts of License Fees are
immediately due and payable upon any termination of this Agreement other than a
termination by CUSTOMER for an uncured breach by UTECH.

 

CONFIDENTIAL

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

6



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

7.4 Survival. After termination or expiration of this Agreement, the following
Sections will survive: Section 1, 2, 4, 7, 8, 9, 10 and 11.

 

8. Representations; Disclaimer of Warranties.

 

8.1 UTECH’s Representations & Warranties. UTECH makes the following
representations and warranties to CUSTOMER:

(a) The Unity Products will not infringe upon any copyright, trademark, trade
secret or other proprietary right (other than a patent right) of another party;
and to the best of UTECH’s knowledge the Unity Products will not infringe upon
any patent rights of another party.

(b) Use of UTECH’s trademarks, as directed by UTECH, on and in connection with
the marketing and distribution of the Titles, will not infringe any trademark
rights of others.

(c) UTECH has full corporate power to enter into this Agreement, to carry out
its obligations hereunder and to grant the rights herein granted to CUSTOMER and
its Affiliates.

8.2 CUSTOMER’s Representations & Warranties. CUSTOMER makes the following
representations and warranties to UTECH: CUSTOMER has full power to enter into
this Agreement and to carry out its obligations hereunder and to grant the
rights herein granted to UTECH and its Affiliates.

8.3 UTECH Indemnity. UTECH agrees to indemnify, hold harmless and defend
CUSTOMER and its Affiliates from all third party claims, defense costs
(including reasonable attorneys’ fees), settlements, judgments and other
expenses arising out of or on account of the following (i) alleged or actual
infringement or violation of any trademark, copyright, patent, trade secret or
other proprietary right, where such alleged or actual infringement or violation
is caused directly by the Unity Products or UTECH’s Marks, except to the extent
any such claim arises solely from CUSTOMER’s or CUSTOMER’s Affiliates’
Modifications, whether or not UTECH was knowledgeable about the alleged or
actual infringement, as applicable or (ii) alleged or actual violation of
privacy rights of CUSTOMER’s end users where such violation of privacy rights
was caused directly by the Unity Products. In the event that CUSTOMER is
enjoined from distributing one or more Titles in any country due to a claim for
which UTECH is obligated to indemnify CUSTOMER pursuant to this Section 8, at
UTECH’s option, UTECH will use its commercially reasonable efforts to procure a
license from any claimants with respect to the Unity Product that will enable
CUSTOMER to continue distributing the affected Titles in that country. In the
event UTECH chooses to not seek or is unable to procure a license from any
claimants with respect to the Unity Product that will enable CUSTOMER to
continue distributing the affected Titles in that country, at CUSTOMER’s option,
UTECH shall use commercially reasonable efforts to assist CUSTOMER in procuring
such licenses. Notwithstanding the above, UTECH shall have no liability to
CUSTOMER for any claim to the extent that such claim is based upon any element
of a Title other than the licensed Unity Product or portions thereof
incorporated into such Titles or to the extent that it is a claim for which
CUSTOMER has agreed to indemnify UTECH in Section 8.4 below. The rights granted
to CUSTOMER under this Sections 8.3 shall be CUSTOMER’s sole and exclusive
remedy for any alleged infringement of any intellectual property rights of any
third party.

8.4 CUSTOMER Indemnification. CUSTOMER agrees to indemnify, hold harmless and
defend UTECH and its Affiliates from all third party claims, defense costs
(including reasonable attorneys’ fees), judgments, settlements and other
expenses arising out of the following: (i) alleged or actual infringement or
violation of any trademark, copyright, patent, or trade secret which alleged or
actual infringement or violation is caused directly by the Titles (except for
claims arising with respect to the Unity Products or UTECH’s Marks or for claims
which UTECH has agreed to indemnify CUSTOMER in Section 8.3 above); (ii) alleged
or actual violation of privacy rights of CUSTOMER’s end users (except where such
violation of privacy rights was caused directly by the Unity Products); and
(iii) any violation by CUSTOMER (or any of its agents) of any law or regulation
applicable to (a) CUSTOMER’s use of the Unity Products licensed by UTECH under
this Agreement or (b) CUSTOMER’s creation, publication, commercialization, and
distribution of the Titles.

 

CONFIDENTIAL

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

7



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

8.5 Indemnification Procedures. If any action shall be brought against one of
the parties hereto in respect to which indemnity may be sought against the other
party (the “Indemnifying Party”) pursuant to Sections 8.3 or 8.4 above, the
Indemnifying Party’s obligation to provide such indemnification will be
conditioned on receipt of prompt notice of such claim (including the nature of
the claim and the amount of damages and nature of other relief sought, if
available) being provided to the Indemnifying Party by the party against which
such action is brought (the “Indemnified Party”). The Indemnified Party’s rights
and the Indemnifying Party’s obligations to indemnify, hold harmless and defend
the Indemnified Party are not to be conditioned upon the timing of the delivery
or receipt of such notice unless the Indemnified Party suffers actual detriment
or prejudice as a result of the delay in providing the notice to the
Indemnifying Party. The Indemnifying Party shall, upon written notice from the
Indemnified Party, conduct all proceedings or negotiations in connection with
the action, assume the defense thereof, including settlement negotiations in
connection with the action, and will be responsible for the costs of such
defense, negotiations and proceedings. The Indemnifying Party will have sole
control of the defense and settlement of any claims for which it provides
indemnification hereunder, provided that the Indemnifying Party will not enter
into any settlement of such claim without the prior approval of the Indemnified
Party, which approval will not be unreasonably withheld. The Indemnified Party
shall cooperate with the Indemnifying Party in all reasonable respects in
connection with the defense of any such action at the expense of the
Indemnifying Party. The Indemnified Party shall have the right to retain
separate counsel and participate in the defense of the action or claim at its
own expense.

8.6 Disclaimer. Except for the express warranties of UTECH in this Section 8,
UTECH makes no other warranties, relating to the Unity Product, including Unity
Source Code, express or implied. UTECH disclaims and excludes any and all
implied warranties, including but not limited to implied warranties of
merchantability or fitness for a particular purpose. CUSTOMER will make no
warranty, express or implied, on behalf of UTECH.

 

9. Limitation of Liability.

[*], IN NO EVENT WILL EITHER PARTY OR ITS AFFILIATES BE LIABLE FOR ANY INDIRECT,
PUNITIVE, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT (INCLUDING LOSS OF BUSINESS, REVENUE, PROFITS,
USE, DATA OR OTHER ECONOMIC ADVANTAGE), HOWEVER CAUSED AND REGARDLESS OF THE
THEORY OF LIABILITY, EVEN IF SUCH PARTY HAS BEEN PREVIOUSLY ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. EXCEPT FOR A MISUSE OF UTECH’S INTELLECTUAL
PROPERTY BY CUSTOMER, INCLUDING BUT NOT LIMITED TO A MISUSE OF UTECH’S
INTELLECTUAL PROPERTIES IN CONNECTION WITH VIOLATIONS OF SECTION 2, OR A BREACH
OF THE CONFIDENTIALITY OBLIGATIONS UNDER SECTION 4 BY A PARTY OR ITS AFFILIATES,
EACH PARTY AND THEIR RESPECTIVE AFFILIATES’ TOTAL LIABILITY TO ONE ANOTHER UNDER
THIS AGREEMENT IS LIMITED TO THE AMOUNT OF THE FEES PAID OR PAYABLE TO UTECH BY
CUSTOMER.

 

10. General Provisions.

10.1 Assignment. Neither party may assign its rights and obligations under this
Agreement, in whole or in part, without the prior written consent of the other
party, which consent will not be unreasonably withheld; provided, however, that
this Agreement may be assigned by either party (a) to an entity that acquires
all or substantially all of the assets or stock of the party (an “M&A Event”),
or (b) to an Affiliate of such party. The parties hereby acknowledge and agree
that it shall be reasonable for UTECH to withhold its consent if CUSTOMER’s M&A
Event is to occur with a company whose primary business is competitive with
UTECH, or if CUSTOMER’s Affiliate is a company whose primary business is
competitive with UTECH. Any attempt to assign this Agreement, without such
consent, will be null and of no effect. Subject to the foregoing, this Agreement
will bind and inure to the benefit of each party’s successors and permitted
assigns.

10.2 Entire Agreement. Following the termination of the Prior Agreement in
accordance with Section 3.3, this Agreement and its Exhibits constitutes the
entire, final and exclusive understanding and agreement between the parties
pertaining to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the parties. The provisions of this Agreement may
not be amended or supplemented in any way except by written agreement executed
by both parties hereto.

 

CONFIDENTIAL

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

8



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

10.3 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California excluding that body of law
known as conflict of laws. The parties expressly agree that the United Nations
Convention on Contracts for the International Sale of Goods will not apply. Any
legal action or proceeding arising under this Agreement will be brought
exclusively in the federal or state courts located in the Northern District of
California and the parties hereby irrevocably consent to the personal
jurisdiction and venue therein.

10.4 Attorneys’ Fees. In any suit or proceeding between the parties relating to
this Agreement, the prevailing party will have the right to recover from the
other(s) its costs and reasonable fees and expenses of attorneys, accountants,
and other professionals incurred in connection with the suit or proceeding,
including costs, fees and expenses upon appeal, separately from and in addition
to any other amount included in such judgment. This provision is intended to be
severable from the other provisions of this Agreement, and shall survive and not
be merged into any such judgment.

10.5 Relationship of parties. The parties have the status of independent
contractors, and nothing in this agreement shall be deemed to place the parties
in the relationship of employer-employee, principal-agent, partners or joint
venturers, nor to confer on either party any express or implied right, power or
authority to enter into any agreement or commitment on behalf of the other
party, nor to impose any obligation upon the other party.

10.6 Force Majeure. Neither party shall be deemed in default of the Agreement to
the extent that performance of their obligations or attempts to cure any breach
are delayed or prevented by reason of any act of God, fire, natural disaster,
accident, act of government, shortage of materials or supplies or any other
cause beyond the control of such party (“Force Majeure”).

10.7 Partial Invalidity. Should any provision of this Agreement be held to be
void, invalid or inoperative, the remaining provisions of this Agreement shall
not be affected and shall continue in effect as though such provisions were
deleted.

10.8 Injunctive Relief. The parties acknowledge and agree that in the event of
any breach of Sections 2.1-2.6, 4, and 5.2, the non-breaching party will suffer
irreparable damage for which it will have no adequate remedy at law.
Accordingly, the non-breaching party will be entitled to seek injunctive and
other equitable remedies to prevent or restrain, temporarily or permanently,
such breach, in addition to any other remedy that such non-breaching may have at
law or in equity.

10.9 Nonexclusive Remedy. Except as expressly set forth in this Agreement, the
exercise by either party of any of its remedies under this Agreement will be
without prejudice to its other remedies under this Agreement or otherwise.

10.10 Notices. Any notice required by this Agreement will be effective and
deemed received three (3) days after posting with the United States Postal
Service when mailed by certified mail, return receipt requested, properly
addressed and with the correct postage, or one (1) day after pick-up by or
drop-off to the courier server when sent by overnight courier, properly
addressed and prepaid. All communications will be sent to the addresses set
forth above or to such other address as may be specified by either party to the
other in accordance with this Section. Either party may change its address for
notices under this Agreement by giving written notice to the other party by the
means specified in this Section.

A copy of any notice sent to UTECH shall also be sent (and notices shall not be
deemed as delivered until such copy is sent) to:

Unity Technologies

345 Broadway Street, Suite 200

San Francisco, CA 94133

Attn: General Counsel

 

CONFIDENTIAL

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

9



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

10.11 Export Control. CUSTOMER agrees to comply fully with all relevant export
laws and regulations of the United States (“Export Laws”) to ensure that neither
the Unity Product, nor any direct product thereof are: (a) exported or
re-exported directly or indirectly in violation of Export Laws; or (b) used for
any purposes prohibited by the Export Laws, including but not limited to
nuclear, chemical, or biological weapons proliferation.

 

11. Signatures.

This Agreement is valid if signed in two copies, each party receiving one copy.
This Agreement may also be signed in multiple counterparts, including via
facsimile transmission, all of which taken together shall constitute one
agreement.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Effective Date by their duly authorized representatives.

 

UNITY TECHNOLOGIES APS     GLU MOBILE INC.

By:

  /s/ Henrik Nielsen     By:   /s/ Niccolo De Masi

Name: Henrik Nielsen

    Name: Niccolo De Masi

Title: CFO & COO

   

Title: CEO

 

CONFIDENTIAL

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

10



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

Exhibit A

Unity Products

Unity Pro versions [*]

The Unity engine and editor that provide an authoring environment with a series
of integrated tools, modules, and components which is designed to allow for the
creation of interactive content, as well as providing for asset management,
project revision and tracking, and team-based production, and all Updates
thereto.

[*] and [*] add-ons

Optional Unity Pro add-ons that provide the ability to publish on the [*]
platforms, and all Updates thereto.

Unity Source Code

Unity Source Code (as defined in the Agreement) for the [*] Pro add-ons
described above. CUSTOMER acknowledges and agrees that, [*]

Unity Team License An add-on component to the Unity Pro editor which provides
tools for development teams to share and develop interactive content while
maintaining version control, synchronized projects assets, and other components
on a project by project basis, and all Updates thereto.

Unity Web Player UTECH’s client that integrates with browsers or comparable
interface for all available platforms that can play back UTECH files, and all
Updates thereto.

 

CONFIDENTIAL

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

11



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

Exhibit B

CUSTOMER TITLES

Titles:

CUSTOMER and its Affiliates may develop [*], in accordance with the terms and
provisions of this Agreement.

Platforms:

[*]

For the avoidance of doubt, CUSTOMER acknowledges and agrees that CUSTOMER and
its Affiliates may use the Unity Source Code and create [*].

 

* If and when Unity Pro for Windows 8 for desktop and tablet becomes
commercially available

 

CONFIDENTIAL

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

12



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

Exhibit C

License Fees and Payment Terms

License fee for the Term: USD [*] (the “License Fee”)

The License Fee entitles CUSTOMER to:

 

  • Unity Source Code for [*], including [*], for the duration of the Term

 

  •

[*] new Unity Pro [*]seat licenses*+

 

  • [*] Upgrades of Unity Pro from [*]*

 

  •

[*] new Team Licenses [*]+

 

  • [*] Upgrades of CUSTOMER’s existing Team Licenses [*]

 

  •

[*] new Unity [*] seat licenses+

 

  • [*] Upgrades of CUSTOMER’s existing Unity [*] licenses [*]

 

  •

[*] new Unity [*] seat licenses+

 

  • [*] Upgrades of CUSTOMER’s existing Unity [*] licenses [*]

 

  • Enterprise Support for the duration of the Initial Term

 

* Any add-on product licenses must be purchased separately for each
developer/seat that requires access to such add-on product, in addition to the
Unity Pro license.

+ In the event version [*] is not commercially available on the Effective Date,
UTECH shall deliver to CUSTOMER version [*] of the Unity Product on the
Effective Date, and shall Upgrade such licenses as soon as such Upgrade becomes
commercially available.

The License Fee shall be payable in four (4) installments in accordance with
Section 5 of the Agreement as follows:

 

  • $[*] due and payable no later than thirty (30) days from the Effective Date
of this Agreement (less a credit for [*];

 

  • $[*] due and payable six (6) month from the Effective Date of this
Agreement;

 

  • $[*] due and payable twelve (12) months from the Effective Date of this
Agreement; and

 

  • $[*] due and payable eighteen (18) months from the Effective Date of this
Agreement.

During the Initial Term only, CUSTOMER may order additional seat licenses of
Unity Products, at a [*] discount from UTECH’s then-current published price list
located at https://store.unity3d.com, by placing an order in accordance with
Section 5.1 of the Agreement. In the event that UTECH releases Windows Phone 8
add-on versions of the Unity Product during the Initial Term, the [*] discount
for seat licenses set forth herein shall apply to the Windows Phone 8 add-on
licenses purchased during the Initial Term. Payment for such additional orders
shall be due and payable no later than thirty (30) days from receipt of invoice,
in accordance with Section 5.1 of the Agreement.

In the event CUSTOMER wishes to use Unity Source Code for PC/MAC [*]:

 

Additional Source

  List Price   1-2 Titles   3-4 Titles   5-6 Titles   7+ Titles

Code Licenses (Unrestricted)*

  [*]   [*]   [*]   [*]   [*]

Unity Source Code for PC/MAC [*]

  $[*]   $[*]   $[*]   $[*]   $[*]

 

[*]; prices are per Title, per year of source code access; Unity Pro seat
licenses must be purchased separately (as needed); no use of source code after
expiration of the designated source code term

 

CONFIDENTIAL

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

13



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

    List Price     1-2 Titles     3-4 Titles     5-6 Titles     7+ Titles  

Additional Source Code Licenses (Restricted Use)*

    [ *]      [ *]      [ *]      [ *]      [ *] 

Unity Source Code for PC/MAC [*]

  $ [ *]    $ [ *]    $ [ *]    $ [ *]    $ [ *] 

 

* [*]; prices are per Title, per year of source code access; Unity Pro seat
licenses must be purchased separately; no use of source code after designated
source code term

 

    0-6 Months
Fee   6-12 Months
Fee   13-24 Months
Fee   24+ Months
No
Transferability

Unity Source Code for PC/MAC Transferability Per Title

  [*] of Title


License fee

  [*] of Title


License fee

  [*] of Title


License fee

  [*]

[*] Fees:

After the Initial Term, should CUSTOMER elect to exercise its option for a [*]
(as such term is defined in Section 7.1), CUSTOMER shall pay UTECH [*] per each
[*], payable in full prior to the commencement of each [*] but no later than
thirty (30) days from receipt of UTECH’s invoice in accordance with Section 5.1
of the Agreement.

Subject to the payment of the [*] Fee, during each such [*] CUSTOMER and its
Affiliates may, [*], and only for versions [*], and (2) [*].

CUSTOMER acknowledges and agrees that each [*] shall not include any [*] as set
forth in Section [*] of the Agreement and further detailed [*]. Standard
support, consisting of email at support@unity3d.com and access to the online
support forum and Unity Answers knowledge base on the UTECH website may be
available, but CUSTOMER understands that even such support may be limited in the
event a new version ([*]) of the Unity Product has been released.

 

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

14



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

Exhibit D

ENTERPRISE SUPPORT AGREEMENT

Definitions:

‘Software’ means the Unity Products licensed by the CUSTOMER and its Affiliates
and for which CUSTOMER has purchased Support.

‘Support’ means the Enterprise Support Manager Services and Enterprise Support
Services as further defined in Section A “Enterprise Support Terms” of this
Support Agreement below.

‘Support Agreement’ means this Enterprise Support Agreement.

‘Support Personnel’ means any Unity employee, any agent or other third party
authorized by Unity to provide Support.

‘Support Request’ means a question, issue or concern posted on the support
website as notified by Unity in the English language.

“Unity” means Unity Technologies ApS or its Affiliates.

A. Enterprise Support Terms:

Capitalized words used in this Support Agreement but not defined shall retain
the meanings ascribed to them in the Unity Technologies Software License
Agreement, entered into between Unity and Glu Mobile Inc. (“CUSTOMER”) (the
“Agreement”).

In accordance with the terms of this Support Agreement, Unity will provide
CUSTOMER and its Affiliates the following Support services during the Initial
Term (as defined in Section 7.1 of the Agreement):

Enterprise Support Manger Services: Unity will assign to CUSTOMER a designated
Enterprise Support Manager (“ESM”). The ESM will be responsible for the
following services:

a) Coordinating and facilitating Unity Personnel and technical resources as
needed to enable (1) a holistic approach to solution deployment and management,
(2) effective and timely communication between Unity and CUSTOMER teams,
(3) proactive identification of and resolution of emerging issues, and
(4) effective prioritization of efforts by considering business impact on
CUSTOMER and support priorities.

b) Maintaining an understanding and awareness of CUSTOMER’s technical use of
Software and engagement and act as a liaison between CUSTOMER and other Unity
technical departments as required.

c) Escalation management for Critical requests (as further referred to in the
Section B below).

d) Proactive communication on relevant/ covered product releases, where
available.

e) [*] on-site visits by the ESM (each a “Site Visit”) or another qualified
Support engineer, during each twelve (12)-month period during the Term on
mutually agreeable dates. Each of the Site Visits will be at least one (1) month
apart and will not exceed two (2) days duration. All travel and living expenses
associated with the Site Visit shall be paid for by Unity. CUSTOMER acknowledges
and agrees that the Site Visits cannot be carried over to subsequent one
(1) year periods; additional on-site visits can be purchased for a fee.

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

15



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

Support Services: Unity will provide to CUSTOMER the following “Support
Services” during the Term:

a) Provide [*], based on CUSTOMER’s US location) support service responses for
critical issues (Priority 1) affecting any Software products; provide support
service responses during regular business hours for non-critical issues
(Priority 2-4) affecting any Software. Regular business hours are
CUSTOMER-location dependent and defined as:

 

  • Europe: 9am through 5pm, Monday to Friday

 

  • US: 8am through 4pm, Monday to Friday

 

  • Asia: 9am through 5pm Monday to Friday

In addition, on up to [*] occasions during a [*] period, and with [*] advance
notice, Unity can make ESM and Support engineers available during weekends to
deal with Critical, Urgent and Important Priority (Priority levels 1, 2 and 3)
level issues.

b) Respond to properly submitted Support Requests concerning installation,
activation, license migration, configuration, troubleshooting and/or any other
issues which may arise in connection with the Software in accordance with the
response times specified in this Support Agreement; responses to be provided by
Unity Support engineers;

c) Undertake commercially reasonable efforts, at Unity’s discretion, to provide
either work-arounds or to correct faults in the Software.

B. Response Time Objectives:

 

   

Priority

  

Severity

   Initial Response Time  

1

   Critical    [*]  

2

   Urgent    [*]  

3

   Important    [*]  

4

   Minor    [*]

 

  • CRITICAL (Priority 1) — the problem results in extremely serious
interruptions to development of Titles. It has affected, or could affect, the
entire CUSTOMER team. Data integrity is compromised or the issue is at risk of
causing missed critical project deadlines or deliverables. CUSTOMER shall call
its ESM for all critical priority 1 issues.

 

  • URGENT (Priority 2) — the problem results in serious interruptions to
development of Titles. Portions of the CUSTOMER team cannot perform important
tasks, but the error does not impair essential operations. Major game components
cannot operate correctly due to issues with the Software or APIs or performance
issues are apparent.

 

  • IMPORTANT (Priority 3) — the problem causes interruptions in development of
Titles. It does not prevent operation of a Title. The error is attributed to
malfunctioning or incorrect behavior of the Software. The issue will affect a
pilot or proof-of-concept.

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

16



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

  • MINOR (Priority 4) — the problem results in minimal or no interruptions to
development of Titles (no business impact). The issue consists of “how to”
questions including issues related to APIs and integration, installation and
configuration inquiries, enhancement requests, or documentation questions.

For Priority 1 Critical case Support Requests, the response time shall be not
more than [*] from the time CUSTOMER contacts Unity. Customer shall:

 

  • Initiate all Critical case requests via telephone (to be provided by Unity),
such call to be initiated by a senior level developer or producer.

 

  • Reproduce the alleged error.

 

  • Provide Unity with a designated contact during the remedy period, either
onsite or by pager, to assist with data gathering, troubleshooting, testing and
applying the proposed solution.

In the event CUSTOMER does not fulfill the above-referenced requirements, Unity,
in its sole and reasonable discretion, may downgrade the priority level of the
Support Request.

For all Priority level Support Requests, Unity shall undertake commercially
reasonable efforts to; a) acknowledge receipt of a Support Request from a
technical support contact within the time allotted (“Initial Response Time”)
(such acknowledgements will generally be via the same medium of communication by
which the Support Request was reported); b) provide a short status report to
CUSTOMER within a reasonable time after the Support Request is acknowledged; and
c) address the Support Request by providing a remedy that could take the form of
eliminating the defect in order to bring the Software into substantial
conformity with applicable documentation, providing updates, or demonstrating
how to avoid the effects of the defect with reasonable effort. For Critical and
Urgent Support Requests, UTECH shall make commercially reasonable efforts to
address the Support Request as set forth in subsection (c) of this paragraph
above within two (2) business days after the Initial Response Time (the
“Secondary Response Time”). When UTECH is not able to address a Support Request
within the Secondary Response Time, then UTECH shall promptly notify CUSTOMER as
to the planned response time for such Support Request, which planned response
time shall be reasonable in light of the severity and priority of the applicable
Support Request, subject to the limitations described in Section D below. Where
CUSTOMER has licensed Unity Source Code, a remedy may also include error & code
corrections, patches, bug fixes, workarounds (i.e. temporary solutions used to
complete a task that would not otherwise be possible due to a problem or
limitation in the affected Software), replacement deliveries or any other type
of software or documentation corrections or modifications. Each party
acknowledges that despite a party’s reasonable efforts, not all problems may be
solvable.

UTECH enterprise Support engineers will investigate each Support Request. Where
on-going investigation is required, CUSTOMER will receive regular updates to
their Support Request. Additionally, such updates may increase or lower the
severity of the issue, in which case the frequency of updates will change
accordingly.

If Unity, in its sole and reasonable discretion, determines that remote
troubleshooting and investigation techniques employed by Unity have been
unsuccessful and that on-site support is the most effective way to provide the
services and deliverables, CUSTOMER will not be charged for such onsite support
but will be charged for travel and living expenses.

Customer shall have unlimited access to Unity’s on-line support resources at
http://unity3d.com/support/.

CUSTOMER acknowledges and agrees that Unity may, at its reasonable discretion,
subcontract the provision of Support, other than the ESM role, to third parties;
provided, however, that Unity shall continue to remain primarily responsible
under the terms of this Support Agreement and shall ensure that such third party
service provider provides all Support Services in accordance with the terms
herein and in accordance with best industry standards. In all instances Unity
will use suitably qualified Support Personnel.

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

17



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

C. CUSTOMER Obligations:

CUSTOMER shall:

a) Use suitable qualified engineers and artists to develop using the Software;

b) Use industry recognized development methodologies;

c) Provide accurate and complete descriptions of problems and issues;

d) Co-operate with Support Personnel where elaboration of an issue is required;

e) Provide script, artwork or project folders where needed by Support Personnel,
subject to the confidentiality provisions of the Agreement and any other
CUSTOMER confidentiality restrictions; (in the event Unity determines, at its
reasonable discretion, that such script, artwork or project folders are
necessary in order to respond to a Support Request, but such script, artwork or
project files are not provided by CUSTOMER, UTECH shall not be liable for
resolution of such Support Request);

f) Provide development timetables including milestones and deliverables, subject
to CUSTOMER confidentiality restrictions, as necessary to enable Unity to
provide timely and efficient Support Services;

g) Recognize that Support Services are often a collaborative and iterative
process;

h) Assign each problem a priority level as set out below;

i) Close Support Requests when the issue or problem has been resolved;

j) Designate up to ten (10) named qualified, English-speaking, technical support
contacts and shall provide contact details (in particular e-mail address and
telephone number) by means of which the ESM can contact at any time. CUSTOMER’s
designated technical support contacts shall be authorized representative
empowered to make necessary decisions for CUSTOMER or bring about such decisions
without undue delay;

k) Share Support responses between members of the team;

m) Assess Support responses for suitability to the CUSTOMER and respond in a
timely fashion when the response is not suitable.

D. Limitations:

Unity’s obligation to provide Support Services shall extend only to the most
recent version of the Software and CUSTOMER acknowledges and agrees that Support
shall be limited for any prior version of the Software, but Unity will provide
support of prior versions to the extent the provision of such support is
commercially reasonable and not burdensome.

Support Requests sent to Unity using methods other than that defined by Support
Request site will be handled in a manner of Unity’s choosing and will not
qualify for the response times set out above.

CUSTOMER may require to lock down on a particular version of Software. In the
event that CUSTOMER will request prior permission to lock down, and if granted
by Unity, then Unity shall provide Support to CUSTOMER only for that locked down
version. When errors or malfunctions exist in the locked down version that have
been fixed in later versions, Unity shall have no obligation to continue to fix
the locked down version.

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

18



--------------------------------------------------------------------------------

*Confidential Treatment has been requested for

the marked portions of this exhibit pursuant

to Rule 24b-2 of the Securities Act of 1934, as amended

 

Unity shall neither provide Support to end users of the CUSTOMER’s Titles nor to
sub-contractors working for CUSTOMER.

Unity will have no obligation to provide support services of any kind for
problems in the operation or performance of the Software to the extent caused by
any of the following (each, a “CUSTOMER-Generated Error”): (a) if Unity can show
that the problem is caused by third party software or hardware products or use
of the Unity Product in conjunction therewith or (b) CUSTOMER’s use of the
Software other than as authorized in this Agreement. If Unity determines that it
is necessary to perform Support Services for a problem in the operation or
performance of the Software that is caused by a CUSTOMER-Generated Error, then
Unity will notify CUSTOMER thereof as soon as Unity is aware of such
CUSTOMER-Generated Error and Unity will have the right to invoice CUSTOMER at
Unity’s then-current time and materials rates for all such Support Services
performed by Unity and CUSTOMER will pay Unity within thirty (30) days of the
date of such invoices.

Where resolution to a Support Request requires an extended time period in to
provide the final response, Unity shall provide regular updates to CUSTOMER at
reasonable intervals in light of the severity and priority for the applicable
Support Request.

Unity does not warrant or guarantee that the final response times set out above
in this Support Agreement will be met, or that claimed or actual defects or
malfunctions in the Software will in fact be corrected.

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, UNITY EXPRESSLY DISCLAIMS ALL
WARRANTIES TERMS OR CONDITIONS OF ANY KIND, WHETHER EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO ANY IMPLIED WARRANTIES TERMS AND CONDITIONS OF
MERCHANTABILITY, SATISFACTORY QUALITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT, WITH RESPECT TO ANY SUPPORT.

CUSTOMER EXPRESSLY UNDERSTANDS AND AGREES THAT UNITY AND ITS SUBSIDIARIES,
HOLDING COMPANIES AND OTHER AFFILIATES SHALL NOT BE LIABLE TO CUSTOMER UNDER ANY
THEORY OF LIABILITY (WHETHER CONTRACT, TORT INCLUDING NEGLIGENCE OR OTHERWISE)
FOR ANY DIRECT, INDIRECT, INCIDENTAL, SPECIAL CONSEQUENTIAL OR EXEMPLARY DAMAGES
THAT MAY BE INCURRED BY CUSTOMER THROUGH THE PROVIDED SUPPORT, INCLUDING ANY
LOSS OF DATA, GOODWILL, BUSINESS REPUTATION OR OTHER INTANGIBLE LOSS WHETHER OR
NOT LICENSOR OR ITS REPRESENTATIVES HAVE BEEN ADVISED OF OR SHOULD HAVE BEEN
AWARE OF THE POSSIBILITY OF ANY SUCH LOSSES ARISING.

 

* Confidential treatment has been requested with respect to the information
statement contained within the “[*]” marking. The marked portions have been
omitted from this filing and filed separately with the Securities and Exchange
Commission.

 

19